Case: 4:17-cv-02455-CDP Doc. #: 109 Filed: 01/28/19 Page: 1 of 2 PageID #: 1272



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

  MALEEHA AHMAD, et al.,                        )
                                                )
         Plaintiffs,                            )
                                                ) Case No. 4:17-CV-2455-RLW
  v.                                            )
                                                )
  CITY OF ST. LOUIS,                            )
                                                )
         Defendant.                             )

                               ENTRY OF APPEARANCE

         Assistant City Counselor Brandon Laird hereby enters his appearance as counsel

  for Defendants City of St. Louis.

                                             Respectfully submitted,

                                             JULIAN BUSH,
                                             City Counselor

                                             /s/ Brandon Laird
                                             Brandon Laird,
                                             Mo. Bar No. 65564
                                             Assistant City Counselor
                                             City Hall
                                             1200 Market Street, Room 314
                                             St. Louis, MO 63103
                                             Tel: (314) 622-4652
                                             Fax: (314) 622.4956
                                             E-mail: lairdb@stlouis-mo.gov
                                             Attorneys for Defendant City of St. Louis
Case: 4:17-cv-02455-CDP Doc. #: 109 Filed: 01/28/19 Page: 2 of 2 PageID #: 1273



                               CERTIFICATE OF SERVICE

      I hereby certify that on January 28, 2018, the foregoing Entry of Appearance was

  served via the Court’s electronic filing system upon all counsel of record.


                                                   /s/ Brandon Laird
                                                   Brandon Laird
                                                   Assistant City Counselor




                                               2
